Citation Nr: 0727609	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-22 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran complains of bilateral lower extremity problems 
that he has related to his service-connected low back 
disability.  As set forth in more detail below, however, the 
Board finds that the only problem specifically shown to be 
related to the service-connected low back disability is a 
right radiculopathy, for which the veteran has been granted 
service connection and awarded a 10 percent disability 
rating.  The remaining problems appear to be related to a 
nonservice-connected disorder, the etiology of which has not 
been determined but has been alternately assessed as sensory 
neuropathy, peripheral neuropathy, restless leg syndrome, and 
meralgia paresthetica.  The VA treatment records show and the 
veteran has claimed that this may be due to exposure to Agent 
Orange.  In reading the veteran's statements liberally, the 
Board finds that his statements combined with the VA 
treatment records are sufficient to constitute a claim for 
service connection for his bilateral lower extremity disorder 
(other than the right radiculopathy) as secondary to Agent 
Orange exposure.  As that claim is not currently before the 
Board, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is not productive of residuals of a fractured vertebra, 
ankylosis, severe limitation of the lumbar spine (limitation 
of flexion of the thoracolumbar spine of 30 degrees or less), 
severe lumbosacral strain, or incapacitating episodes.

2.  The evidence fails to show that the veteran is 
unemployable solely due to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5285 
through 5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5235 
through 5243 (2006).

2.  The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran 
relating to his claim for an increased disability rating for 
his service-connected degenerative disc disease of the lumbar 
spine in March 2003, prior to the initial AOJ decision issued 
in April 2003.  Notice relating to his claim for a TDIU was 
provided to the veteran in March 2005, prior to the initial 
AOJ decision issued in May 2005.  Although the March 2003 
notice was deficient in that it failed to provide notice to 
the veteran of the fourth Pelegrini II element, notice of 
this element was provided in a January 2005 letter.  The 
March 2005 letter was not deficient.  These letters read as a 
whole advised the veteran of the all the Pelegrini II 
elements as stated above on both his claims.  The veteran's 
claim for an increased disability rating was readjudicated in 
a January 2005.  Thus the Board finds that any deficiencies 
in the March 2003 notice was cured by the subsequent VA 
notice and readjudication of this claim.  Any deficiency is, 
therefore, nonprejudicial error.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran was provided notice in 
June 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claims, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claims.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all evidence identified by the veteran.  VA outpatient 
records are in the file for treatment from September 2001 
through April 2005.  The veteran did not identify any private 
medical records for treatment during the relevant time 
period.  Records from the Social Security Administration have 
been obtained and are in the claims file.  The veteran has 
also submitted other evidence in support of his claim for a 
TDIU including documentation from his last place of 
employment, a copy of a letter denying state unemployment 
benefits, and a copy of a letter denying VA Vocational 
Rehabilitation.  The veteran was notified in the rating 
decisions, Statements of the Case and Supplemental Statements 
of the Case of what evidence the RO had obtained and 
considered in rendering its decisions.  He has not identified 
any evidence that has not already been provided or obtained 
and considered.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in April 
2003 and December 2004.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's degenerative disc disease of the 
lumbar spine since he was last examined.  The veteran has not 
reported receiving any recent treatment (other than at VA, 
which records were obtained), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
condition fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Increased Rating Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The veteran is service-connected for degenerative disc 
disease that has been evaluated as 20 percent disabling under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  During the pendency of the veteran's claim, VA 
revised the criteria for diagnosing and evaluating diseases 
and injuries of the spine set forth in 38 C.F.R. § 4.71a 
effective September 26, 2003.  This revision changed the 
diagnostic codes for spine disorders to 5235 through 5243.  
In addition, spine disorders are now rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  68 
Fed. Reg. 51443 (Aug. 27, 2003).

Diagnostic Code 5292, which was in effect prior to September 
26, 2003, provided for a 10 percent evaluation for slight 
limitation of motion of the lumbar spine, a 20 percent 
evaluation for moderate limitation of motion of the lumbar 
spine, and a 40 percent evaluation when limitation of motion 
was severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The veteran's disability may also be evaluated under 
Diagnostic Code 5293 for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome under Diagnostic Code 5293 
provide that preoperative or postoperative intervertebral 
disc syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2006).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that were inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2006).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  For a 30 
percent rating, the criteria are forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2006).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2006).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

In evaluating the veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2006); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2006).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2006).  

The veteran underwent a VA examination in April 2003.  He 
complained of starting to have back pain and radicular 
symptoms in the mid 1990s, which had progressed.  He said he 
continued to have leg numbness and paresthesias and back pain 
and soreness daily.  It is worse with weight bearing 
activities and being on his feet all day.  He denied using a 
brace or any assistive devices at that time.  He complained 
of being limited in lifting and repetitive bending and 
prolonged weight bearing activity.  Physical examination 
revealed he was ambulatory without a significant antalgic 
gait or the use of any assistive device.  The lumbar spine 
did not have any obvious curvature abnormality.  There was no 
swelling, spasm, discoloration or increased warmth.  There 
was no significant tenderness to palpation throughout.  He 
had painful range of motion of the lumbar spine with maximum 
forward flexion of 80 degrees, extension of 10 degrees, 
lateral flexion of 30 degrees bilaterally, and lateral 
rotation of 20 degrees bilaterally.  He had 5/5 strength 
throughout the lower extremities and symmetrical deep tendon 
reflexes.  There was negative straight leg raises at 90 
degrees bilaterally while sitting.  He did have decreased 
sharp versus dull on light touch discrimination, especially 
throughout the right lower extremity.  No other focal 
neurological deficit was appreciated.  Diagnostic testing 
shown in medical records was reviewed.  The assessment was 
chronic low back pain with underlying degenerative disc 
disease and secondary foraminal stenosis with lumbar 
radiculopathy.  With regard to DeLuca, the examiner opined 
that the veteran's lumbar spine condition can go through 
periods of painful flare up which may alter his strength, 
coordination or range of motion. How often such flare ups may 
occur and what might be the true objective measurement 
deviation during such flare ups was considered impossible to 
say with any degree of medical certainty.

An electromyography and nerve conduction study (EMG/NCS) was 
ordered by the VA examiner, which was conducted later in 
April 2003.  Results of these tests showed lumbar 
polyradiculopathy involving the L2-4 and L5 levels and 
probable right femoral neuropathy at the inguinal ligament.  
Based upon the April 2003 VA examination and the results of 
the EMG/NCS, the RO granted the veteran a separate rating for 
right femoral neuropathy at the inguinal ligament as 
secondary to the service-connected degenerative disc disease 
of the lumbar spine in an April 2004 rating decision.  This 
disability was evaluated as 10 percent disabling under 
Diagnostic Code 8526 for mild incomplete paralysis of the 
anterior crural nerve (femoral), effective from the date of 
the veteran's claim.  

The veteran underwent a second VA examination in December 
2004.  At this examination, the veteran reported having 
severe daily pain in the lower thoracic and upper lumbar 
area.  The only aggravating factor is prolonged standing, 
worsening after 20 minutes and becoming severe after a couple 
of hours.  He said the pain extends into both buttocks and 
down the right lateral thigh extending all the way to his 
foot.  He also has numbness on the right lateral thigh that 
extends down to the front of the right leg.  He reported that 
he had recently been prescribed crutches because he had been 
falling a lot due to his right leg giving out.  He said it 
feels like his entire right lower extremity out of the blue 
goes numb as if it has had Novocain injected into it.  He 
denied using a back brace or having any incapacitating 
episodes in the past year requiring prescriptive bedrest.  He 
reported that almost every daily activity is now limited 
because of difficulties walking.  He is unable to do yard or 
house work and cannot do heavy lifting.  He also cannot 
participate in a lot of recreational activities he had done 
in the past such as playing golf.  He did say he is still 
able to dress, groom, shower, use the toilet and feed 
himself.  He stated he had previously worked for the post 
office as a mail carrier, but retired in September 2003 due 
to his back and leg problems.

The examiner reviewed the extensive work up the veteran has 
had for his leg numbness as seen in the VA treatment records.  
She noted that he has been found to have restless leg 
syndrome, sensory motor neuropathy in the lower extremities 
right worse than the left, as well as a degree of meralgia 
paresthetica, right worse that left, which would likely be 
unrelated to the lumbar spine.  

Physical examination revealed the veteran to have tenderness 
to palpation over the spinous processes at L2 and L5 and left 
paraspinal region at L2.  He had no paravertebral muscle 
spasm and had a normal lordotic curve.  Straight leg raise 
was negative to 55 degrees on the left, but positive on the 
right causing significant pain in the right lower back and 
buttocks at 30 degrees.  Range of motion of the lumbar spine 
was forward flexion to 50 degrees with significant pain at 
the extreme, extension to 25 degrees without pain, rotation 
to the left to 30 degrees without pain, rotation to the right 
to 25 degrees with pain, and lateral flexion bilaterally to 
20 degrees without pain.  He had no additional limitation in 
range of motion with repetitive use.  Neurologic examination 
revealed good sensation to pinprick and light touch in the 
bilateral lower extremities.  He had slightly weakened muscle 
strength with plantar flexion and hip flexion on the right 
rated as about 4.5/5 compared to 5/5 on the left.  Reflexes 
were 2+ at the patellar tendon bilaterally and 1+ at the 
Achilles tendon bilaterally.  He was unable to do tip-toe 
walking due to pain in right foot from plantar fasciitis.  He 
also complained of whole right lower extremity pain when 
bearing weight without support in the right leg and, 
therefore, was also unable to do tandem gait or heel walking.  
He said he was too afraid that his right leg would give out 
on him.  He was ambulatory with crutches.  

X-ray of the lumbar spine demonstrated a minimal narrowing of 
the L1-L2 disc space and mild to moderate narrowing of the 
L5-S1 disc space.  There was no evidence of fracture or 
dislocation noted.  

The examiner's diagnosis was mild to moderate degenerative 
disc disease of L1-2 and L5-S1 with right sided mild 
radiculopathy.  The examiner stated that, according to notes 
written by the Pain Management physician and the neurologist 
at the VA who have been treating and evaluating the veteran, 
all the lower extremity signs and symptoms are not from his 
lumbar spine disease since there is no evidence of spinal 
stenosis.  Instead, the symptoms have been related to other 
possible causes, but no definite cause has been identified 
yet.  

VA treatment records show the veteran's complaints relating 
to bilateral lower extremity pain, numbness and swelling 
increased in 2003.  These treatment records show the veteran 
underwent extensive work up that year to determine the cause 
of his lower extremity problems, but the etiology of the 
problem was not identified.  

Based upon the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 20 percent for his 
service-connected degenerative disc disease of the lumbar 
spine.  The objective medical evidence fails to show that the 
veteran has more than moderate limitation of motion of the 
lumbar spine.  This is shown by the December 2004 range of 
motion measurements which revealed flexion of 50 degrees, 
extension of 25, rotation of 30 degrees to the left and 25 
degrees to the right, and lateral flexion of 20 degrees 
bilaterally.  

The veteran related in a July 2005 statement that, at the 
earlier VA examination, he was having a flare up of his 
problems and was unable to stand or walk so he was brought 
into the examination in a wheelchair.  The December 2004 VA 
examination report fails to indicate that the veteran was in 
such a condition and, in fact, indicates that the veteran was 
ambulatory on crutches that day.  But considering the 
veteran's statements, it could explain the additional 
limitation of motion of his lumbar spine that day compared to 
that shown at the April 2003 VA examination.  Even so, under 
either the old or new rating criteria, the objective evidence 
is not sufficient to show that the veteran's disability 
warrants a higher rating.  In order for a higher rating to be 
warranted, the medical evidence must show that the veteran 
has limitation of motion of the lumbar spine that is severe 
(under the old criteria) or that there is 30 degrees or less 
of forward flexion of the thoracolumbar spine (under the new 
criteria).  Neither of these is shown by the medical 
evidence.  Even with considering the DeLuca factors, the 
Board finds that a higher rating is not warranted because the 
objective medical evidence does not show any additional 
fatigue, weakness, incoordination or limitation of function 
on repetitive motion.

The Board notes that a higher disability rating is also not 
warranted under the rating criteria for intervertebral disc 
syndrome based upon incapacitating episodes because the 
evidence fails to show that the veteran has such episodes.  
The veteran denied at both VA examinations that he has any 
flare ups that have required prescribed bedrest.  Thus 
evaluation of his degenerative disc disease based upon 
incapacitating episodes is not warranted.

Finally, a higher disability rating is not warranted under 
any other applicable diagnostic code related to the 
orthopedic manifestations of the veteran's degenerative disc 
disease because the evidence fails to show residuals from a 
vertebral fracture, ankylosis of any part of the spine, or 
severe lumbosacral strain.

Furthermore, the Board finds that a higher rating is not 
warranted for the neurologic manifestations of the veteran's 
degenerative disc disease.  VA has acknowledged that the 
veteran has neurologic manifestations of his degenerative 
disc disease and granted a 10 percent disability rating for 
mild right femoral neuropathy at the inguinal ligament.  A 
higher disability rating is not warranted, however, unless 
the medical evidence shows there to be at least moderate 
incomplete paralysis.

Impairment of the anterior crural (femoral) nerve is 
addressed under Diagnostic Code 8526.  Under this code, in 
effect throughout the appeal period, complete paralysis of 
the quadriceps extensor muscles is assigned an 40 percent 
rating.  Incomplete paralysis warrants a 10 percent rating 
if mild, a 20 percent rating if moderate and a 30 percent 
rating if severe.  38 C.F.R. § 4.124a, Diagnostic Code 8526 
(2006).   

The April 2003 VA examination revealed some neurologic 
deficits (decreased sharp versus dull on light touch 
discrimination).  The VA examiner sent the veteran for a 
EMG/NCS to be conducted, which resulted in a finding of 
lumbar polyradiculopathy involving the L5 and L2-4 (which are 
the affected levels in the lumbar spine shown by December 
2004 x-rays and an August 2002 CT myelogram) and probably 
right femoral neuropathy at the inguinal ligament.  The 
December 2004 VA examiner indicated that, based upon the 
evidence, the veteran's right sided radiculopathy is mild.  
She also indicated that not all of the veteran's lower 
extremity symptoms are related to his degenerative disc 
disease but are due to some unknown cause.  The VA treatment 
records support this finding as they indicate the veteran has 
been alternately assessed to have restless leg syndrome, 
sensory motor neuropathy, peripheral neuropathy and a degree 
of meralgia paresthetica.  The treatment records do not 
relate this to the veteran's degenerative disc disease but 
rather to some unknown cause, possibly exposure to Agent 
Orange as the veteran is a Vietnam veteran.  

The Board finds, therefore, that the veteran's lower 
extremity problems are not all related to his service-
connected degenerative disc disease of the lumbar spine, but 
are mainly due to some type of neuropathy of unknown 
etiology.  Thus, the Board declines to consider all of the 
veteran's lower extremity symptoms (i.e., numbness of the 
lateral aspect of the leg, swelling, pain, etc.) in 
evaluating the neurologic manifestations and relies upon the 
December 2004 VA examiner's opinion as to what symptoms are 
related to the veteran's service-connected degenerative disc 
disease and the severity of those symptoms.  As the December 
2004 VA examiner stated that the veteran has mild right sided 
radiculopathy related to the veteran's service-connected 
degenerative disc disease, the Board finds that the 
preponderance of the evidence is against finding a disability 
rating higher than 10 percent is warranted for the neurologic 
manifestations of the veteran's service-connected 
degenerative disc disease of the lumbar spine.  

For the foregoing reasons, the Board finds that the criteria 
for an increased rating are not met, and the appeal is 
denied.  




III.  TDIU Claim

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2006).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2006).  

The veteran is service-connected for multiple disabilities.  
However, not one of them is evaluated as 40 percent or more 
disabling and his combined rating is only 50 percent.  Thus, 
he does not meet the minimum schedular requirements for a 
TDIU under 38 C.F.R. § 4.16(a) (2006).  However, the veteran 
may be entitled to TDIU if the evidence shows that he is 
unable to pursue a substantially gainful occupation due to 
his service-connected disabilities.  See 38 C.F.R. § 4.16(b) 
(2006).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).   Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board finds that the evidence does not show that the 
veteran is unable to pursue a substantially gainful 
occupation solely due to his service-connected disabilities.  
The evidence reveals that it is the veteran's nonservice-
connected bilateral lower extremity disorder that is the 
major impediment to his employability.  The evidence shows 
that the veteran was employed by the United States Postal 
Service as a mail carrier until September 2003 when he took 
an optional retirement.  He claims that he was forced to 
retire because of his service-connected disabilities.

Although the veteran's service-connected disabilities, 
especially his degenerative disc disease of the lumbar spine, 
may have some impact on the veteran's ability to maintain and 
sustain employment, the evidence fails to show that the 
veteran's unemployability is solely due to his service-
connected disabilities.  As previously discussed, the medical 
evidence shows that veteran has a significant nonservice-
connected bilateral lower extremity disability which is not 
related to his service-connected degenerative disc disease of 
the lumbar spine.  This disability may be some type of 
neuropathy but the etiology of it has not been determined.  
However, it has been stated as not related to his 
degenerative disc disease of the lumbar spine.  It was not 
until after this condition worsened in 2003 that the veteran 
was unable to continue working.  

The Board acknowledges that the veteran was denied state 
unemployment benefits and VA Vocational Rehabilitation.  
These decisions appear on their face to be due to the 
veteran's service-connected disabilities, especially his 
degenerative disc disease of the lumbar spine.  It does not 
appear, however, that these decisions were rendered based 
upon a full review of the medical evidence or the opinions of 
both the veteran's treating physicians and the December 2004 
VA examiner that the veteran's current bilateral lower 
extremity disorder is not principally due to his service-
connected degenerative disc disease of the lumbar spine.  
Thus this evidence is of limited probative value in 
determining whether the veteran is unemployable solely due to 
his service-connected disabilities.  

In addition, simply because the Social Security 
Administration has determined that the veteran is eligible 
for disability based upon unemployability does not establish 
that the veteran is unemployable for VA purposes because the 
standard used by the Social Security Administration in 
determining whether a claimant is unemployable is different 
than VA's standard for granting a TDIU.  

Finally, there is nothing in the record that reveals this 
veteran's service-connected disabilities are of such 
character as to take his case out of the norm.  The sole fact 
that he is unemployed or has difficulty obtaining employment 
is not enough to show that he is entitled to a TDIU because 
of his service-connected disabilities.   The evidence fails 
to show the veteran has been hospitalized or that he has had 
to undergo extensive treatment for any of his service-
connected disabilities.  Rather the record reflects that it 
is his nonservice-connected bilateral lower extremity 
disorder that has been the cause of the veteran's extensive 
treatment in 2003 that led to his unemployment.  At a hearing 
before the Board in July 2007, the veteran testified that he 
now only sees his doctor every four to six months.   

Thus the Board finds that the preponderance of the evidence 
is against finding that the veteran is unemployable due to 
his service-connected disabilities.  The preponderance of the 
evidence being against the veteran's claim, the benefit of 
the doubt doctrine is not applicable.  Consequently the 
veteran's claim must be denied.  





ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


